FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LEYDI MANCIA,                                    No. 12-73336

               Petitioner,                       Agency No. A089-981-473

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Leydi Mancia, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her motion to reopen removal proceedings held in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Sembiring v. Gonzales, 499 F.3d 981,

985 (9th Cir. 2007). We deny the petition for review.

      The agency did not abuse its discretion in denying Mancia’s motion to

reopen where she failed to overcome the presumption of effective delivery of her

notice of hearing, see id. at 986-88, and failed to establish that the alleged

ineffective assistance of an immigration consultant constituted an exceptional

circumstance warranting rescission of her in absentia removal order, cf. Monjaraz-

Munoz v. INS, 327 F.3d 892, 896 (9th Cir. 2003) (petitioner must show the alleged

ineffective assistance was the cause of her failure to appear for her hearing).

      The agency also did not abuse its discretion in denying Mancia’s motion to

reopen based on the alleged ineffective assistance of her two former attorneys

where she failed to comply with the threshold requirements of Matter of Lozada,

19 I. & N. Dec. 637 (BIA 1988), and she does not contend that the alleged

ineffective assistance was “plain on the face of the administrative record.” See

Castillo-Perez v. INS, 212 F.3d 518, 525 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                                                                  12-73336